Citation Nr: 0335096	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-17 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial compensable rating for 
folliculitis.


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from May 1980 to May 1992.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO), which assigned an initial 
noncompensable rating for chronic skin disability of the 
buttocks and posterior thighs, effective May 23, 1992, after 
granting service connection for this disability. 

By an October 2002 statement, the veteran raised the issue of 
entitlement to service connection for anemia.  The record 
does not reflect that this claim has been addressed by the 
RO.  Therefore, it is referred to the RO for appropriate 
action.


REMAND

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are applicable to the issue on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

As a preliminary matter, the Board notes that the record does 
not reflect that the RO has complied with the notification 
requirements of the VCAA or the implementing regulations.  
Specifically, the RO has not informed the veteran of the 
evidence and information necessary to substantiate her claim 
for a higher initial rating, nor has it adequately informed 
the veteran of the proper time frame in which she may submit 
such evidence and information.

The Board is also of the opinion that further development of 
the record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to her 
claim.

Specifically, the Board has determined that the report of the 
veteran's most recent VA examination in October 2002 is not 
adequate for rating purposes because it does not address all 
pertinent disability factors set forth in the recently-
revised rating criteria.  See 67 Fed. Reg. 49,590-99 (July 
31, 2002); see also corrections at 67 Fed. Reg. 58,448 
(September 16, 2002) and 67 Fed. Reg. 62,889 (October 9, 
1992).  An examination must provide sufficient information to 
rate the disability in accordance with the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994). 

In light of these circumstances, the case is hereby REMANDED 
to the RO for the following action:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103 in response to 
her claim for a higher initial rating.  
The RO should inform the veteran that any 
evidence and information submitted in 
response to the letter must be received 
by the RO within one year of the date of 
the RO's letter and that she should 
inform the RO if she desires to waive the 
one-year period for response.  

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and request her to 
submit the outstanding evidence. 

3.  The RO should then undertake any 
other development required to comply with 
the VCAA and implementing regulations, to 
include ordering the examination below.

4.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature and extent of 
impairment from the veteran's service-
connected folliculitis.  The claims files 
must be provided to the examiner and 
consideration of such should be reflected 
in the completed examination report.  

The examination should, if possible, be 
conducted during an active stage of the 
veteran's service-connected skin 
disability of the buttocks and posterior 
thighs.  Any special diagnostic studies 
deemed necessary should be performed.

Unretouched photographs depicting any 
disfiguring lesions should be taken.

(a)  A complete history should be 
elicited, to include the types of 
medications that have been used to treat 
the disability.

(b)  The examiner should comment on which 
anatomical areas are affected by the 
veteran's service-connected skin 
disability (versus any non- service-
connected skin disability).  The examiner 
should indicate the percentage of the 
veteran's body affected by her service-
connected skin disability and the 
percentage of exposed surfaces affected.

(c)  The examiner should describe the 
extent of any exfoliation, exudation, 
itching, and crusting associated with the 
disability, as well as any nervous and 
systemic manifestations of the 
disability.  

(d)  The location and extent of any 
scarring due to the veteran's service-
connected skin disability should be 
described, as well as all other 
information required for rating such 
scarring.

(e)  If there is involvement of the head, 
face and/or neck, the examiner must 
provide all information required to rate 
the disability under the former and 
current criteria for rating 
disfigurement.  

(f)  The examiner should also comment on 
the frequency and duration of any flare-
ups of the service-connected skin 
disability.

(g)  The examiner should also offer an 
opinion as to the effect of the service-
connected skin disability on the 
veteran's ability to obtain or retain 
substantially gainful employment.

If the examiner is unable to render any 
opinion requested, it should be so 
indicated on the record, and the reasons 
therefor should be noted.  The factors 
upon which any medical opinion is based 
should be set forth fully for the record.  
The examination report must be typed.

5.  Then, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  In 
evaluating the veteran's service-
connected skin disability, the RO should 
consider all pertinent diagnostic codes 
under the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to 
include consideration of both the former 
and the revised rating criteria.  The RO 
should also consider whether the case 
should be forwarded to the Director of 
the Compensation and Pension Service for 
extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1).  
Should submission under § 3.321(b)(1) be 
deemed unwarranted, the reasons for this 
decision should be set forth in detail. 

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran a supplemental statement of the 
case and afford her the appropriate 
opportunity for response before the 
claims files are returned to the Board 
for further appellate consideration. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but she may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski , 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




